Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0044] and [0045] are a duplicate of paragraph [0043] and should be deleted.
The status of the applications cited in paragraph [0063] need to be updated to their current status.
The cavity 205 cited in paragraph [0064] at line 3 is not labeled in figure 6 as stated.
In the specification at paragraph [0068] line 7 “Fig. 13” should be –Fig. 14--.
The rotary adjustment assembly 230 cited in paragraph [0071] at line 1 is not labeled in figure 20 as stated.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The cavity 205 cited in paragraph [0064] at line 3 is not labeled in figure 6 as stated.
The rotary adjustment assembly 230 cited in paragraph [0071] at line 1 is not labeled in figure 20 as stated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is vague and indefinite because it does not further limit claim 1 because it repeats a limitation already in claim 1.
  Claim 19 is vague and indefinite because the 20 volt battery contradicts the 18 volt battery set forth in claim 1.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguchi et al (10,321,596).
The device as claimed is substantially disclosed by Oguchi et al with a laser level 1; a bracket 35 on which the laser level is mounted; a battery pack 15; wherein the bracket includes a battery pack receptacle 22 into which the battery pack is removably coupled; and wherein the battery pack powers the laser level.
The device as claimed in claim 11 is disclosed by Oguchi et al with the laser level projects at least one laser line 34.
The device as claimed in claim 14 is disclosed by Oguchi et al with the laser level is a cross-line laser level 33,34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al (10,321,596) in view of official notice.
The device as claimed is substantially disclosed by Oguchi et al with a laser level 1, the laser level projecting at least one laser line; a bracket 35 on which the laser level is mounted; a battery pack 15; wherein the bracket includes a battery pack receptacle 22 into which the battery pack is removably coupled; wherein the battery pack powers the laser level; and further comprising at least one electrical conductor which delivers power from the battery pack in the battery pack receptacle to the laser level, but lacks wherein the battery pack has a maximum initial battery pack voltage (measured without a workload) of at least 18 volts.  As stated in column 1 lines 15-30 in the background section of Oguchi et al attachable and detachable battery packs are known to be used in job site electronic devices.  Specific voltages are not disclosed by Oguchi et al, however, it is old and well known that 18 volt batteries are common in job site electrical devices.  Therefore, it would have been obvious to one of ordinary skill in the art before 
The device as claimed in claim 2 is disclosed by Oguchi et al as modified in the rejection of claim 1 above with the electrical conductor is a wire 43 (Oguchi et al).
The device as claimed in claim 3 is disclosed by Oguchi et al as modified in the rejection of claim 1 above, but lack the battery pack has a capacity of at least 2.0 amp-hours.  Specific amp-hours are not disclosed by Oguchi et al, however, it is old and well known that 2 amp-hours batteries are common in job site electrical devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the battery pack of Oguchi et al 2 amp-hours as a common amp-hours for electrical devices at a job site.
The device as claimed in claim 5 is disclosed by Oguchi et al as modified in the rejection of claim 1 above with the laser level is a cross-line laser level 33, 34 (Oguchi et al).
The device as claimed in claims 9 and 19 is disclosed by Oguchi et al as modified in the rejection of claim 1 above, but lack the battery pack has a capacity of 20 volts.  Specific voltages are not disclosed by Oguchi et al, however, it is old and well known that 20 volt batteries are common in job site electrical devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the battery pack of Oguchi et al 20 volts as a common voltage for electrical devices at a job site.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al (10,321,596) in view of official notice as applied to claims 1-3, 5, and 9 above, and further in view of Seki (6,430,823).
The device as claimed is disclosed by the combination of Oguchi et al in view of official notice as stated in the rejection recited above for claims 1-3, 5, and 9, but lack the laser level is a 3 x 360 laser level as claimed in claims 4 and 13.  Seki teaches a 3 x 360 laser 28 to project three orthogonal laser planes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 3 x 360 lasers in the combination of Oguchi et al in view of official notice as taught by Seki to project three orthogonal laser planes.
Claims 6-8, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al (10,321,596) in view of official notice as applied to claims 1-3, 5, and 9 above, and further in view of Green (5,531,031).
The device as claimed is disclosed by the combination of Oguchi et al in view of official notice as stated in the rejection recited above for claims 1-3, 5, and 9, but lack the mounting portion including a plurality of magnets.  Green teaches a mounting portion including a plurality of magnets (18) to mount a laser device on a metallic surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of magnets (Claims 6 and 15) to the mounting surface of the combination of Oguchi et al in view of official notice as taught by Green to mount a laser device on a metallic surface.
 The device as claimed in claims 7 and 16 is disclosed by Oguchi et al in view of official notice as stated in the rejection recited above for claims 1-3, 5, and 9 above with 
The device as claimed in claims 8, 17 and 20 is disclosed by Oguchi et al in view of official notice as stated in the rejection recited above for claims 1-3, 5, and 9 above with the plurality of magnets each have a rectangular cuboid shape (this is the shape taught by Green).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al (10,321,596) in view of official notice as applied to claims 1-3, 5, and 9 above, and further in view of Spaulding et al (10,119,817).
The device as claimed is disclosed by the combination of Oguchi et al in view of official notice as stated in the rejection recited above for claims 1-3, 5, and 9, but lack the laser level projects at least one laser spot.  Spaulding et al teaches a laser level that uses orthogonal laser spots 70.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use laser lines in the combination of Oguchi et al in view of official notice as taught by Spaulding et al to produce spots at orthogonal areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855